MEMORANDUM **
Rodney H.S. Kim appeals pro se from the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction under to 28 U.S.C. § 1291, and we affirm.
Kim contends that the district court erred by denying his motion for a sentence reduction pursuant to United States Sentencing Guidelines Amendment 634, which took effect November 1, 2001, because the Amendment should be applied to his sentence retroactively. We conclude that the district court did not err because the Guidelines list of retroactive amendments does not include Amendment 634, and only expressly retroactive amendments may be applied based upon a motion brought under § 3582(c)(2). See United States v. Cueto, 9 F.3d 1438, 1440-41 (9th Cir.1993); see also U.S.S.G. § 1B1.10(a), (c).
Kim also makes several collateral attacks on his sentence. We decline to address these contentions because they are outside the scope of a § 3582(c)(2) motion and do not concern actions by the Sentencing Commission. See Carrington v. United States, 503 F.3d 888, 890-91 (9th Cir. 2007), amended by 530 F.3d 1183 (2008).
Kim’s pending motion is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.